Citation Nr: 0718701	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-22 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The record contains a DD Form 214 that shows the veteran had 
active duty from June 1978 to June 1998.  In addition, 
38 U.S.C.A. § 101(21)(D) (West 2002) provides that service as 
a cadet at the U.S. Military Academy is "active duty." 
Although the dates of the veteran's service as an Army Cadet 
at West Point have not been verified, it appears that he had 
such service from 1974 to 1978, based on service medical 
records and the veteran's testimony in July 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.


FINDINGS OF FACT

1.  Right shoulder disability was not manifest in service and 
is unrelated to service, and arthritis of the right shoulder 
is not shown to a degree of 10 percent within one year of 
separation from service.  

2.  Left knee disability was not manifest in service and is 
unrelated to service, and arthritis of the left knee is not 
shown to a degree of 10 percent within one year of separation 
from service.  

3.  Right knee disability was not manifest in service and is 
unrelated to service, and arthritis of the right knee is not 
shown to a degree of 10 percent within one year of separation 
from service.  


CONCLUSIONS OF LAW

1.  Right shoulder disability was not incurred or aggravated 
in service, and arthritis may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Left knee disability was not incurred or aggravated in 
service, and arthritis may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  Right knee disability was not incurred or aggravated in 
service, and arthritis may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appeals the RO's September 1999 denial of service 
connection for right shoulder and bilateral knee 
disabilities.  In July 1998, he said that degenerative joint 
disease of the knees and shoulders began in 1976, and in July 
2003, he stated that he made numerous complaints in service 
about the problems.  In July 2003, he testified that he 
injured his knees and right shoulder in service.  He stated 
that his knee injuries occurred as a cadet at West Point, and 
that he had a shoulder injury then and that it was also 
treated later in service when he was a commissioned officer.  
He stated that his knee injuries were due to in-service 
running, backpacking, and soccer, and that swimming caused a 
shoulder problem.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In this case, there is no mention whatsoever in any of the 
veteran's service medical records regarding the claimed 
injuries or treatment, or of any symptoms.  Moreover, the 
veteran denied pertinent history and symptomatology in 
reports of medical history in 1973, 1977, 1978, 1983, 1984, 
1985, 1986, 1987, 1989, 1991, 1992, 1993, 1994, and 1995, and 
examinations in 1973, 1976, 1977, 1978, 1979, 1981, 1983, 
1984, 1985, 1986, 1987, 1989, 1990, 1991, 1992, 1993, 1994, 
1995, and 1997 were normal.  

The report of a VA examination in January 1999 contains a 
diagnosis of post-traumatic arthritis of the knees and 
shoulders, bilaterally; however, the veteran's right shoulder 
and bilateral knee X-rays were negative in January 1999 and 
the diagnosis was refined to an impression of chondromalacia 
in June 2000.  No competent medical evidence of record 
relates either the arthritis or the chondromalacia to any 
incident of service.  

On examination in January 1999, the veteran's knees flexed to 
135 degrees and fully extended, and his right shoulder flexed 
to 180 degrees and abducted to 122 degrees.  While the 
January 1999 examination report contains a diagnosis of 
post-traumatic arthritis of the knees and shoulders, in the 
absence of x-ray evidence of arthritis, the Board concludes 
that arthritis was not shown to a degree of 10 percent under 
38 C.F.R. Part 4 (2006) within one year of separation.  
Consequently, the presumption of service incurrence or 
aggravation is not triggered.  

The veteran, being a layperson, is not competent to render a 
medical diagnosis or indicate the etiology of a medical 
disability such as arthritis.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  


The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in an October 2001 letter.  The Board 
acknowledges that this letter was sent to the veteran after 
the September 1999 rating decision that was appealed.  In 
this case, however, the unfavorable RO decision that is the 
basis of this appeal was made before the current section 
5103(a) notice requirement was enacted in November 2000, and 
the case was readjudicated under the current standard in May 
2003.  The Court acknowledged in Pelegrini v. Principi, 18 
Vet. App. 112, at 120 (2004), that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received in this case.  Notice was provided before the 
last supplemental statement of the case.  Also, the veteran 
is represented, provided testimony at a July 2006 hearing, 
and waived RO consideration of evidence he submitted at that 
time.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of the claim and 
to respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records and examination reports, a private medical 
record, and testimony from the veteran.  VA has satisfied its 
assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for right shoulder disability is denied.

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


